DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 39: the claims recite, “at least two elongated cylindrical sections, the two cylindrical sections or at least two cylindrical sections having different diameters.”  There is insufficient antecedent basis for “the two cylindrical sections”, correction is required.  
Further, the claim recites “different diameters” but it is not clear what they are different from.  Must every cylindrical section have a non-repeating size with respect to each other? Does there only need to be two different sizes with respect to each other?  Can there be some repeating diameter sizes with respect to each other? Or are the 
The claims also recite “two convex domes…connected to a different cylindrical section.”  It is unclear if the recited “different cylindrical section” must be one of the cylindrical sections having “different diameters.”  Correction and/or clarification is required.  
Regarding claims 30-34 and 39: these claims recites relative terms (medium, larger, smaller) to describe diameter sizes, but the claim does not specify a reference.  For example, claim 31 recites a “larger diameter” but the claim does not specify what it must be larger than.  These are relative terms, and the claims should specify what they are in relation to understand the scope of the claim.
The examiner also notes, that, “the other cylindrical section” lacks proper antecedent basis. 
Regarding claim 35: “the or at least one of the connecting sections” lack proper antecedent basis.  Correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Parent claim 21 already requires a plastic liner; reciting a “plastic material” does not further limit parent claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-34 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cola (EP 2,438,346) in view of Koussios (US 2006/0049195).

    PNG
    media_image1.png
    541
    760
    media_image1.png
    Greyscale


Regarding claims 21 and 25: the above §112 discussion is incorporated herein. Cola discloses a plastic tank liner (4, fig 3,¶0021 )for storage of a pressurized fluid, comprising: two ends (at lead lines 18 and 16, fig 3); at least two elongated cylindrical sections (22 and 21, fig 3), the two cylindrical sections or at least two cylindrical sections having different diameters (fig 3, ¶0042); at least one connecting section (at lead line 23, fig 3) connecting two cylindrical sections; and two convex domes (at lead lines 16 and 18) located on both ends of the plastic tank liner so that each of the domes is connected to a different cylindrical section (note that the claims do not require a direct connection, also see above 112 discussion).

Regarding claim 22:    The combined teachings of the references discloses all of the claimed limitations, including specifically in Koussios that the concave portion is adjacent to the section of smaller diameter (fig 14). 
Regarding claim 23: the combined teachings of the references discloses all of the claimed limitations including specifically in Koussios that the concave portion is connected to the cylindrical section of smaller diameter via a convex portion (called out in above annotated figure) adjacent to the cylindrical section of smaller diameter.
Regarding claim 24: Cola, as applied above, discloses that the at least two elongated cylindrical sections, the at least one connecting section and the domes are arranged along one same main longitudinal axis (as shown in figure 3).
Regarding claim 26: Cola, as applied above, does not explicitly disclose that each convex dome is an isotensoid shape.  
Koussios, however, teaches that it is desirable to make the convex surfaces of fiber would pressure vessels isotensoid so that at every locus on the surface of the structure, the fibre is under a constant tension (¶0006).  Therefore, before the claimed invention was effectively filed, I would have been obvious to one of ordinary skill in the art to have a made the convex domes of Cola isotensoid, as taught by Koussios, so that when overwound by fibers, at every locus on the surface of the structure, the fibre would be under a constant tension.
Regarding claim 27: Cola discloses that at least one of the cylindrical sections has a circular cross-section (fig 3).
Regarding claim 28: the combined teachings of the references, as applied above, disclose all of the claimed limitations except that at least one of the cylindrical sections has an elliptic cross-section.  However, the selection of an elliptic shape would be a matter of obvious design choice.  It would be well within the purview of a designer to select a known shape for the cross section of the cylinder portions because it would be a simple change in shape, and the plastic liner would still be able to function as originally intended (see MPEP 2144.04 IV).  Further, the application does not disclose any criticality to the claimed shape. For example, see paragraph 056 of the applicant’s specification.
Regarding claim 29: Cola, as applied above, discloses three elongated cylindrical sections (figure 3) arranged along a longitudinal axis.
Regarding claim 30: Cola discloses that one of the cylindrical sections, of smaller diameter (22, fig 3), is located between two cylindrical sections of larger diameters (21, fig 3).
Regarding claim 31: Cola discloses that one of the cylindrical sections, of larger diameter (21, fig 3), is located between two cylindrical sections, of smaller diameters (22, fig 3).
Regarding claim 32: see the above §112 discussion. Cola discloses that one of the cylindrical sections (21, fig 3), of medium diameter, is located between one of the other cylindrical sections (22, fig 3), of smaller diameter, and the other cylindrical section (i.e. a second section 21, fig 3), of larger diameter.  As discussed above, it is not clear in the claim what “medium”, “smaller” and “larger” are in reference to.  Thus, it is reasonable to interpret section 21 of Cola as being of “medium” and “larger” diameter, as it is larger than section 22.
Regarding claim 33: see the above §112 discussion. Cola discloses wherein one of the cylindrical sections (22, fig 3), of smaller diameter, is located between one of the other cylindrical sections (21), of larger diameter, and the other cylindrical section, of medium diameter (i.e. a second section 21, fig 3). As discussed above, it is not clear in the claim what “medium”, “smaller” and “larger” are in reference to.  Thus, it is reasonable to interpret section 21 of Cola as being of “medium” and “larger” diameter, as it is larger than section 22.
Regarding claim 34: see the above §112 discussion.  Cola discloses wherein one of the cylindrical sections (21, fig 3), of larger diameter, is located between one of the other cylindrical sections (22, fig 3), of smaller diameter, and the other cylindrical section (i.e. a second section 21, fig 3) of medium diameter. As discussed above, it is not clear in the claim what “medium”, “smaller” and “larger” are in reference to.  Thus, it is reasonable to interpret section 21 of Cola as being of “medium” and “larger” diameter, as it is larger than section 22.
Regarding claim 39: see the above §112 discussion.  Cola discloses an assembly (figure 5) comprising at least two tanks for storage of a pressurized fluid (¶¶0015, 0058), each tank including a plastic tank liner (4, fig 3, ¶0021), each plastic tank liner comprising: two ends (at lead lines 16 and 18, fig 3); at least two elongated cylindrical sections (22 and 21, fig 3), the two cylindrical sections or at least two cylindrical sections having different diameters (fig 3, ¶0042); at least one connecting section (at lead line 23, fig 3) connecting two cylindrical sections; two convex domes (16 & 18, fig 3) located on both ends of the plastic tank liner so that each of the domes is connected to a different cylindrical section (note that the claim does not require direct connection), the tanks being arranged within a common space (32, fig 5).
Cola does not disclose that each cylindrical section of larger diameter of one of the tanks faces a cylindrical section of smaller diameter of the other or of one of the other tanks, and that each cylindrical section of smaller diameter of one of the tank faces a cylindrical section of larger diameter of the other or one of the other tanks, so that the tanks are arranged in a complementary manner to each other in the common space.

Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the assembly of Cola, so that the tanks are arranged such that each cylindrical section of larger diameter of one of the tanks faces a cylindrical section of smaller diameter of the other or of one of the other tanks, and that each cylindrical section of smaller diameter of one of the tank faces a cylindrical section of larger diameter of the other or one of the other tanks, so that the tanks are arranged in a complementary manner to each other in the common space, as taught by Koussios, because it is an arrangement that advantageously increases the occupation of the space available.  
Claims 35-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cola and Koussios, as applied to claims 21 and 29, in further view of Keehan (US 8,016,322).
Regarding claims 35-38: Cola, as applied above, discloses carbon fibers (5, fig 3, ¶¶0020, 0021) wound around the tank liner (¶0025), around one or more of the cylindrical sections, at least partially around at least one of the connecting sections, and 
Keehan, however, discloses a composite storage tank (fig 5, abstract) with fibers (132 and 138, figs 3-6) that are wound around the tank in helical (132, fig 5, col. 7 ll. 15-25) and circular (138, col. 7 ll. 55-60) ways, one layer above the others.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have wound the fibers around the tank in helical and circular ways, one layer above the others, as taught by Keehan, because it is a wounding pattern that is known in the art to be useful from composite tanks and because it would provide support against stresses in the longitudinal and circumferential directions.  
Regarding claim 40: the combined teachings of the references, as applied above, disclose all of the claimed limitations including specifically in Cola a vehicle comprising the tank (¶0053).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20180127064 discloses a multi-lobe tank
20120241461 discloses a tank with multiple diameter sections
20050161934 discloses a tank (fig 7) with a small diameter section

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733